DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,933,553 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application completely encompass the claims of the patent.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshie et al. (US 2007/0035142 A1). Yoshie discloses a booklet processing apparatus comprising: a discharge unit (100C), including a conveyor belt (160, 162) arranged downstream of a booklet processing unit (10) which perform processing on one or more booklets to discharge the processed booklets; and an accumulating unit (100B) arranged between the booklet processing unit and the discharge unit and operative to switch between a delivery mode in which the accumulating unit delivers a predetermined number of the processed booklets to the discharge unit (see para. 0086) and an accumulation mode in which the accumulating unit accumulates the processed booklets without delivering the processed booklets to the discharge unit (see para. 0083). The accumulating unit includes a shelf (130, 131) movable in a vertical direction, the processed booklets being placed on the shelf; and an elevating mechanism moving the shelf up and down on the basis of a thickness of the processed booklets placed on the shelf (see para. 0083). The height of the entrance of the discharge unit is capable of being changed (for example by using smaller wheels, see Fig. 6 illustrating height variability).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over . Yoshie et al. (US 2007/0035142 A1) in view of Thumim et al. (US 3,510,123). Yoshie discloses a booklet processing apparatus comprising: a discharge unit (100C), including a conveyor belt (160, 162) arranged downstream of a booklet processing unit (10) which perform processing on one or more booklets to discharge the processed booklets; and an accumulating unit (100B) arranged between the booklet processing unit and the discharge unit and operative to switch between a delivery mode in which the accumulating unit delivers a predetermined number of the processed booklets to the discharge unit (See para. 0086) and an accumulation mode in which the accumulating unit accumulates the processed booklets without delivering the processed booklets to the discharge unit (see para. 0083). Yoshie discloses all the limitations of the claims, but it does not disclose the booklet processing unit performs trimming processing on three sides of one or more booklets. However, Thumim discloses a similar device which includes that the booklet processing unit performs trimming processing on three sides of one or more booklets (see col. 1, lines 30-35) for the purpose of creating perfect bound booklets. It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modify Yoshie by having the booklet processing unit perform trimming processing on three sides of one or more booklets, as disclosed by Thumim, for the purpose of creating perfect bound booklets.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
The applicant states that claim 1 of U.S. Patent 10,933,553 and claim 1 of this application are patentably distinct from each other.  The examiner disagrees with the applicant.  Claim 1 of the Patent recites, “an accumulating unit arranged between the trimming unit and the discharge unit and operative to switch between a delivery mode in which the accumulating unit delivers the trimmed booklets to the discharge unit at every accumulation of a predetermined number of the trimmed booklets and an accumulation mode in which the accumulating unit accumulates the trimmed booklets without delivering the trimmed booklets to the discharge unit” in combination with other elements.  Claim 1 of this application recites, “an accumulating unit arranged between the booklet processing unit and the discharge unit and operative to switch between a delivery mode in which the accumulating unit delivers a predetermined number of the processed booklets to the discharge unit and an accumulation mode in which the accumulating unit accumulates the processed booklets without delivering the processed booklets to the discharge unit.”  Claim 1 of this application completely encompasses the scope of claim 1 of the Patent.  In other words, it would be impossible to make or use the invention recited in claim 1 of the Patent without infringing claim 1 of this application.  Therefore, the claims are not patentably distinct.
The applicant states that Yoshie does not disclose “an accumulating unit arranged between the booklet processing unit and the discharge unit and operative to switch between a delivery mode in which the accumulating unit delivers a predetermined number of the processed booklets to the discharge unit and an accumulation mode in which the accumulating unit accumulates the processed booklets without delivering the processed booklets to the discharge unit” as recited in instant claim 1.  The examiner disagrees with the applicant.  At least in paragraphs 0083 and 0086 Yoshie discloses “an accumulating unit arranged between the booklet processing unit and the discharge unit and operative to switch between a delivery mode in which the accumulating unit delivers a predetermined number of the processed booklets to the discharge unit and an accumulation mode in which the accumulating unit accumulates the processed booklets without delivering the processed booklets to the discharge unit”.  Additionally, the examiner does not understand the relevance of the applicant’s statement that, “Yoshie et al. fails to disclose or suggest an accumulation mode in which the booklets S3 are still accumulated by the booklet stacking device 100B without delivering the booklets S3 to the movable cart 100C when the upper limit of the stack is detected by a sensor SE3.”  It appears the applicant is stating that Yoshie does not disclose a feature not recited in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653